UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6055



GEORGE E. CARTER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-02-880-18-0)


Submitted:   February 25, 2003             Decided:   March 14, 2003


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Carter, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George E. Carter appeals the district court’s order adopting

the magistrate judge’s report and recommendation and granting

summary judgment in favor of the United States on Carter’s claims

brought under the Federal Tort Claims Act, 28 U.S.C. §§ 2671,

1346(b) (2000).        We affirm.

     We review a grant of summary judgment de novo.            Higgins v. E.

I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

Summary judgment is appropriate only if there are no material facts

in dispute and the moving party is entitled to judgment as a matter

of law.   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).              This

Court must view the evidence in the light most favorable to the

non-moving party.        Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986).

     With these standards in mind, we affirm on the reasoning of

the district court.        Carter v. United States, No. CA-02-880-18-0

(D.S.C. Dec. 13, 2002). We dispense with oral argument because the

facts   and   legal     contentions   are   adequately   presented    in   the

materials     before    the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2